Motion Granted; Order filed December 11, 2018.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00364-CR
                                ____________

                          ERIK JIMENEZ, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 180th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1514680


                                    ORDER

      Appellant is represented by appointed counsel, Seth Kretzer. Appellant’s brief
was originally due September 20, 2018. We have granted three motions to extend
time to file appellant’s brief until December 10, 2018. No brief was filed. On
December 6, 2018, counsel filed a further request for extension of time to file
appellant’s brief. Counsel did not allege any exceptional circumstances in the
request.
      We grant the request for extension and issue the following order. No further
extensions will be entertained absent exceptional circumstances.

      Accordingly, we order Seth Kretzer to file a brief with the clerk of this court
on or before December 17, 2018. If counsel does not timely file appellant’s brief as
ordered, the court may issue an order abating the appeal and directing the trial court
to conduct a hearing to determine the reason for the failure to file the brief and the
consideration of sanctions, appointment of new counsel, or other appropriate relief.



                                   PER CURIAM